Title: To James Madison from Thomas Pleasants, Jr., 6 January 1791
From: Pleasants, Thomas, Jr.
To: Madison, James


Dear Sir
Raleigh 6th. January 1791.
I again take the Liberty of adressing you at the instance of Mr Thomas Thompson, who is now in Madeira, purposes staying there untill next Spring, & anxiously wishes to make it the place of his future Residence. In a letter that I have just Recieved from him, dated the 3d of Novemr. Last; he thinks that the present American Consul, will shortly leave that Island—says it is a place of more importance than he had an Idea of; and in that event, could he be so fortunate, as to succeed to the appointment, it would make him independent and happy.
Having before said that I thought Mr Thompson well qualified to fill that place with propriety; I shall only add that by letters, now before me from some of the first Merchantile characters in Madeira, it appears that he Stands well in their estimation, of which they have given a very Convincing proof, by advancing, merely with a View to serve him, nearly £1000 stg worth of Wine, which he hath sent here for sale. It is unecessary for me to say more; being well satisfied that should the oppy occur you will have him in Remembrance.
I have just Recieved the inclosed abstract of the present state of the Navy of G Britain, which I thought might afford you a moments Amusement.
I should be glad merely for Mercantile Information to have an Abstract of the Annual agregate amot of the several Articles of export from the United States, distinguishing those of each State, with their estimated Value—as also the Amot. of the Imports within the same period, and the Revenue they produce, which I shall be obliged to you for; and which I presume may be obtained, without further trouble, than a Reqt. to the Secretary of the Treasury—and without other expence than a fee to one of the Clerks Which will be thankfully Repaid you—by Your obliged friend, & Mo. ob Hble st.
Thomas Pleasants jr.
 
[Enclosure]
30th. Ocr. 1790.
The following is a Correct abstract of the Navy of England in its present State:





Line
Fifties
Frigs.
Sloops
Total


In Commission
{
at Spithead and portsmouth
43

11.
8.
67.


In the Downs & North-seas


1.
4.
5.


At the W Indeies & on the passage 

1.
7.

8.


Jamaica.

1.
1.
5.
7.


In America & N. found Land

2.
4.
3.
9.


East Indies.
1.

3.
2.
6.


Botany Bay.



2.
2.


Gibraltar & the Mediterranean

1.
5.
1.
7.





Sailed with Sealed orders &
}


Troops on board




3.
5.
2.
10


Guard Ships—Hospital ships &C.
8

1.
2
11.


Fitting at Portsmouth
9.

3.
2
14.


do.    at Plymouth
1.

1.
1.
3.


Chatam & Sheerness
7.

5.
1.
13.


Woolwich & Deptford
1.

3.
6
10


English & Irish Channels


19.
25.
44.


Transports armed en fluté


13.

13




   Total in Commission
75.
8.
82.
64.
229.












In Ordinary
{
at Portsmouth
26.
2.
7.
12.
47.


"  Plymouth
22.
2.
7.
6.
37.


"   Chatham
18.
5.
18.
8.
49.


"   Sheerness
6.
1.
3.
5.
15


"   Woolwich & Deptford

1.
16.
6.
23.



147.
19.
133.
101.
400.


Building
9.
1.
1.
2
13.




Total of the English Navy
156.
20.
134.
103.
413.


 